Citation Nr: 1102451	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  07-25 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
mechanical back pain.

2.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Pflugner




INTRODUCTION

The Veteran served on active duty from January 1989 to September 
1992.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana 
(RO). 

The issue of entitlement to a total rating based on individual 
unemployability (TDIU) will be address in the remand portion of 
the decision below is remanded to the RO via the Appeals 
Management Center in Washington, DC.


FINDING OF FACT

Throughout the pendency of his appeal, the Veteran's mechanical 
back pain was manifested by pain, forward flexion from 0 degrees 
to between 60 and 75 degrees; extension from 0 to 20 degrees; 
left and right lateral flexion from 0 to 20 degrees; and left and 
right lateral rotation from 0 degrees to between 15 and 20 
degrees.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
mechanical back pain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the veteran is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's June 2006 and July 2008 letters to the Veteran satisfied 
the duty to notify provisions relating to the Veteran's claim at 
issue herein.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
purpose behind the notice requirement has been satisfied because 
the Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, including 
the opportunity to present pertinent evidence.

Additionally, the July 2008 letter to the Veteran notified him 
that he must submit, or request that VA obtain, evidence of the 
worsening of his disabilities and the different types of evidence 
available to substantiate his claim for a higher rating.  
Moreover, these letters informed him of the requirements to 
obtain higher ratings and notified him of the need to submit 
evidence of how such worsening effected his employment.  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009).  For 
these reasons, the Board finds that the content requirements of 
the notice VA is to provide have been met and no further 
development is required regarding the duty to notify.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has also been satisfied in this 
case.  The RO has obtained the Veteran's service treatment 
records and his VA and private treatment records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been 
afforded VA examinations that are adequate for rating purposes.  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
Specifically, the examiners took into account the Veteran's 
statements and relevant treatment records, which allowed for a 
fully informed evaluations of the claimed disability.  Finally, 
there is no indication in the record that additional evidence 
relevant to the issue being decided herein is available and not 
part of the record.  See Pelegrini, 18 Vet. App. at 120.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of these claims, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing 
prior case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination); (2009); Fenstermacher v. 
Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error 
can be predicated on insufficiency of notice since its purpose 
had been served.").  

Historically, the Veteran served on active duty from January 1989 
to September 1992.  In January 2006, the Veteran submitted a 
claim of entitlement to a rating in excess of 20 percent for his 
service-connected mechanical back pain, which was denied in 
August 2006.  Thereafter, the Veteran perfected an appeal; the 
claim has been certified to the Board for appellate review.

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2010).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting from 
all types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the average 
impairment of earning capacity resulting from such diseases and 
injuries and their residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Although the regulations do not give past 
medical reports precedence over current findings, the Board is to 
consider the Veteran's medical history in determining the 
applicability of a higher rating for the entire period in which 
the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 
(1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) 
(noting that staged ratings are appropriate whenever the factual 
findings show distinct time periods in which a disability 
exhibits symptoms that warrant different ratings).

In determining the applicable disability rating, pertinent 
regulations do not require that all cases show all findings 
specified by the Rating Schedule; rather, it is expected in all 
cases that the findings be sufficiently characteristic as to 
identify the disease and the resulting disability, and above all, 
to coordinate the impairment of function with the rating.  38 
C.F.R. § 4.21 (2010).  Therefore, the Board will consider the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589, 
594 (1991).

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237, mechanical 
back pain will be evaluated under the General Rating Formula for 
Diseases and Injuries of the Spine (General Rating Formula).  The 
General Rating Formula provides for a 100 percent evaluation for 
unfavorable ankylosis of the entire spine; a 50 percent 
evaluation for unfavorable ankylosis of the entire thoracolumbar 
spine; a 40 percent evaluation for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable ankylosis of 
the entire thoracolumbar spine; a 20 percent evaluation for 
forward flexion of the thoracolumbar spine greater than 30 
degrees, but not greater than 60 degrees, or the combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees, or muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis; and a 10 percent 
evaluation is warranted for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 degrees, or 
combined range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees, or muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour, or vertebral body fracture with loss 
of 50 percent or more of the height.  38 C.F.R. § 4.71a, General 
Rating Formula.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, and 
left and right lateral rotation are 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, and 
left and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, 
General Rating Formula, Note (2); see also 38 C.F.R. § 4.71a, 
Plate V (2010).

In September 2005, the impression was spinal stenosis, 
longstanding lumbar spondylosis, and probable disc herniation at 
L4-L5 and L5-S1.  A registered nurse discussed with the Veteran 
treatment options, including decompression and reconstruction.  
The nurse opined that, given that the Veteran had been 
experiencing pain for "a number of years," he "obviously" had 
done some damage to a nerve root that was permanent in nature.  

In October 2005, the Veteran presented with a combination of 
mechanical and discogenic low back pain as well as some radicular 
symptoms, primarily on the left.  A physical examination 
demonstrated an element of "significant" mechanical pain.  A 
previous magnetic resonance image (MRI) was reviewed and 
demonstrated degenerative changes at L4-L5 without disc 
herniation or significant disc height loss.  The MRI also 
demonstrated degenerative changes and a paracentral disc 
herniation at L5-S1.  A prior myelogram computerized tomography 
study was also reviewed and demonstrated a slight bulge at L2-L3 
without significant stenosis or compression.  At L4-L5, there was 
a left paracentral disc bulge extending into the proximal 
neuroforamen.  At L5-S1, there was a left paracentral disc 
"slightly" displacing the S1 serve root.  Although these 
studies demonstrated displacement of the S1 nerve root, it was 
not "clearcut" that the Veteran was experiencing S1 
radiculopathy.  At this point, any surgical treatment option 
would have primarily achieved lower extremity symptoms relief, 
but the Veteran's back was the primary problem.  As such, it was 
recommended that further investigations be accomplished, 
including obtaining flexion/extension x-rays to rule out any 
gross instability.  If the x-rays failed to demonstrate 
instability, a "provocative" discogram would be obtained at the 
L3-L4, L4-L5, and L5-S1 levels in order to determine if the 
Veteran had a "dominate component of discogenic pain."

In January 2006, the Veteran submitted the claim at issue herein, 
reporting that he was scheduled to undergo back surgery.

In March 2006, the Veteran underwent an orthopedic consultation.  
The Veteran reported constant pain since injuring his back in 
1990 during his active duty service.  The Veteran also reported 
that the pain was progressively worsening and started radiating 
into his lower extremities, bilaterally, left greater than right.  
He described the pain as "aching" in nature, but was 
occasionally "sharp."  He also reported numbness and 
"tingling" in both legs.  Prior x-rays of the lumbar spine were 
reviewed and demonstrated a narrowing of the L5-S1 disc space.  A 
"bending" x-ray did not show abnormal movement.  A prior MRI 
was reviewed and showed a large bulging disc at L5-S1, and a 
smaller bulging disc at L4-L5.  After a physical examination, the 
diagnosis was herniated nucleus pulpous at L4-L5 and L5-S1; no 
reference was made to mechanical back pain.  A percutaneous laser 
disc decompression surgery was discussed.

In March 2006, the Veteran decided to undergo a percutaneous 
laser disc decompression, which occurred on April 4, 2006.  At 
the one- and two-week follow-up appointments, the Veteran 
reported experiencing back discomfort and a combination of 
numbness and burning in his legs.  Physical examinations 
demonstrated tenderness over the lower lumbar spine.  The 
impression on both occasions was post-operative percutaneous 
laser disc decompression.

In May 2006, the Veteran reported doing better following his 
surgery, but that he then began experiencing pain and was having 
difficulty walking.  Later in May 2006, the Veteran reported 
gaining more mobility following his April back surgery.  On May 
24, 2006, the Veteran reported pain, but that he was "doing a 
little better."  He reported feeling as though his right leg was 
bruised and that his left leg was not as tender when palpated.  
The Veteran was still unable to stand for any length of time.  He 
rated his pain a 7 on a 10-point pain scale.

In June 2006, the Veteran complained of increased pain where the 
surgery was completed.  He reported sneezing earlier in the day 
and that he felt a sharp pain in his left hip.  He also reported 
an instance of bladder incontinence.  The Veteran was not 
examined, but the he was informed that he "probably" pulled a 
muscle when sneezing.

In June 2006, the Veteran was seen at another follow-up 
appointment subsequent to percutaneous laser disc decompression 
surgery.  Following the surgery, the Veteran underwent a series 
of trigger point injections, which he reported helped for about 1 
week each time before the pain returned.  A physical examination 
revealed tenderness in the mid lumbar spine and the lumbosacral 
areas.  The impression was post-operative percutaneous laser disc 
decompression and lumbar fasciitis.

In July 2006, the Veteran underwent a VA examination to assess 
the severity of his service-connected mechanical back pain.  
During the examination, the Veteran asserted that he was 
"totally bedridden," that he used a wheelchair for balance when 
walking, and that he wore a back brace.  He also stated he was 
not having "any problems" until about 11/2 years before this 
examination.  The Veteran complained of severe fatigue, decreased 
motion, stiffness, weakness, spasm, and pain, all of which was 
located in his lumbar spine.  He characterized his back pain as 
severe, constant, and radiating to his bilateral knees, with 
constant numbness, bilaterally.  The Veteran reported 
progressively worsening back pain since undergoing surgery in 
April 2006 for 2 ruptured discs.  He also reported bladder and 
bowel dysfunction, leg and/or foot weakness, numbness, falling, 
and dizziness.  The examiner opined that the Veteran's 
neurological complaints were unrelated to his service-connected 
mechanical back pain.  A physical examination demonstrated an 
antalgic gait, no abnormal spinal curvatures, and no ankylosis of 
the spine.  The objective evidence of lumbar sacrospinalis 
included severe bilateral guarding, pain with motion, and 
tenderness, and moderate bilateral weakness.  The examiner found 
that the Veteran's muscle spasms, localized tenderness, and/or 
guarding were not severe enough to be responsible for the 
Veteran's abnormal gait.  Range of motion testing revealed 
flexion from 0 to 75 degrees; extension to 0 degrees; left and 
right lateral flexion from 0 to 20 degrees; and left and right 
lateral rotation from 0 to 15 degrees.  The Veteran reported pain 
throughout each movement.  The examiner determined that there was 
no additional limitation of motion after repetitive use due to 
pain, fatigue, weakness, or lack of endurance.  The examiner then 
opined that the demonstrated range of motion was "normal" 
because service connection had been granted for only mechanical 
back pain, which was "unrelated" to his nonservice-connected 
"[herniated nucleus pulpous] of L4-[L]5, L5-S1 [status post] 
surgery."  After administering motor and sensory examinations, 
the diagnosis was mechanical back pain.  The examiner then opined 
that the Veteran's mechanical back pain prevented him from doing 
chores, shopping, exercising, participating in sports, 
recreation, travelling, bathing, and grooming.  The examiner also 
found that the Veteran's service-connected mechanical back pain 
severely impaired the Veteran's dressing and toileting abilities.

In August 2006, the Veteran complained of back pain, inability to 
sleep, and that the lateral sides of his legs were constantly 
numb.  The Veteran was able to perform exercises correctly with 
cues, but tired easily.  Because electric stimulation treatments 
were not reducing the Veteran's pain, he was scheduled to undergo 
an MRI.

In August 2006, the Veteran underwent an MRI of lumbar spine that 
revealed the following:  status post L4-L5 discectomy with 
minimal posterior subluxation of L5 note on S1.  Degenerative 
disc disease at L2-L3, L4-L5, and L5-S1.  With respect to L2-L3, 
there was interval development of a right paramedian disc 
herniation contacting the transversing right L3 nerve root.  The 
neural foramina remained patent.  The spinal canal was slightly 
narrowed secondary to epidural lipomatosis and the herniated 
disc.  Thecal sac deformity was noted along its right ventral 
aspect.  With respect to L4-L5, there was evidence of a small 
enhancing left paramedian structure, which could have represented 
a recurrent sequestrated disc herniation, enhancing granulation 
tissue, or residual disc.  The area of abnormal enhancement was 
contacting the transversing left S1 nerve roots.  The neural 
foramina were patent.  With respect to L5-S1, central and left 
paracentral disc herniation was noted (slightly larger in 
comparison to a prior study) and was contacting but not deforming 
the left S1 nerve root.  The central spinal canal remained 
stenosed secondary to epidural lipomatosis and the herniated 
disc.  The neural foramina were patent.  A large Schmorl's node 
was visualized, which involved the lower end plate of L5.

In September 2006, the Veteran complained of pain in both legs.  
He reported sitting down hard on several occasions.  A recent MRI 
showed a recurrent herniated nucleus pulpous at L5-S1 on the left 
in contact with the S1 nerve root, and a herniated nucleus 
pulpous at L2-L3 on the right in contact with the L3 nerve root.  
The doctor examining the Veteran opined that there may also be a 
herniated nucleus pulpous at L4-L5.

In January 2007, a physical examination demonstrated that the 
Veteran was "somewhat morbidly obese" and had a recurrent 
herniated nucleus pulpous at L5-S1 on the left and at L2-L3 on 
the right.  After the April 2006 surgery, the Veteran was doing 
"reasonably well" until he fell several times.  These falls 
caused a recurrence of the herniated nucleus pulpous at L5-S1 and 
caused a new one at L2-L3.  It was determined that both levels 
required decompression, but that such repair would be best 
accomplished in 2 separate surgeries given the Veteran's obesity.  

In April 2007, the Veteran underwent an orthopedic evaluation of 
his spine in preparation for a decompression hemilaminectomy at 
L2-L3 on the right.  The diagnosis was spinal stenosis.  This 
surgery was later cancelled/delayed due to a heart condition.

In October 2007, the Veteran underwent a decompression 
hemilaminectomy at L2-L3 on the right.  Following the surgery, he 
complained of a burning sensation and pain in his right leg, but 
had no other complaints or problems.  At the first follow-up 
appointment, the Veteran reported that his hips were bothering 
him "a lot."  He also reported that the feeling in his right 
leg and foot were returning, but that is left foot and leg were 
numb and hurt.  The impression was post-operative decompression 
at L2-L3 on the right.  Later in October 2007, the Veteran stated 
that he was still sore, but was walking without a lot of 
problems.  Despite this, he reported that his knee buckled on one 
occasion, causing him to fall.  He also reported muscle spasms in 
his back and legs.

In March 2008, the Veteran underwent a VA examination of his 
spine to ascertain the relationship, if any, between his service-
connected mechanical back pain and the herniated nucleus pulpous.  
The Veteran reported progressively worsening problems with his 
low back since his service discharge.  He stated that his back 
pain had especially progressed over the past 3 years.  The 
examiner reviewed the Veteran's occupational history; his medical 
treatment history, including the July 2006 VA examination, MRIs, 
and surgical reports; and administered a physical examination.  
Range of motion testing demonstrated forward flexion from 0 to 60 
degrees; extension from 0 to 20 degrees; left and right lateral 
extension from 0 to 20 degrees; and left and right lateral 
rotation from 0 to 20 degrees.  The Veteran reported pain 
"essentially" throughout each movement.  The examiner opined 
that repetitive motion caused increased pain in the lower back 
area, but that there was no "particular" change in the range of 
motion.  Neurologically, the Veteran demonstrated essentially 
normal strength (5/5) in his upper and lower extremities, 
bilaterally.  There was no specific muscle atrophy, wasting, or 
rigidity in his extremities, bilaterally.  He also demonstrated 
essentially normal muscular tone, but deep tendon reflexes were 
diminished in both knees and ankles.  Further, the Veteran's 
extremity sensations were essentially intact, bilaterally.  A 
contemporaneous radiological examination of the Veteran's 
thoracic and lumbar spines was essentially negative.  The 
diagnoses were mechanical low back pain; degenerative disc 
disease of the lumbosacral spine with chronic low back pain and 
chronic bilateral sciatica; status post discogram L4-L5 and L5-S1 
with excision of herniated nucleus pulpous; and status post 
decompression hemilaminectomy at L2-L3 on the right.  
Significantly, the examiner opined that the herniated nucleus 
pulpous at L4-L4 and L5-S1 were not related to the Veteran's 
service-connected mechanical back pain.

According to the General Rating Formula, an rating in excess of 
20 percent for mechanical back pain must be supported by evidence 
of forward flexion of the thoracolumbar spine to 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar spine.  
38 C.F.R. § 4.71a, General Rating Formula.  In July 2006, a VA 
examiner stated that the Veteran's range of back motion with 
respect to his service-connected mechanical back pain was 
"normal," suggesting that the Veteran's nonservice-connected 
back disorders resulted in the demonstrated limitation of back 
motion.  However, the examiner did not provide range of motion 
findings based solely on the Veteran's service-connected 
mechanical back pain.  Although the examiner attempted to 
distinguish the limitation of motion associated with the 
Veteran's service-connected mechanical back pain from the 
limitation of motion associated with his nonservice-connected 
back disorders, the findings provided in the examination report 
will be used to evaluate the Veteran's claim.  See Mitleider v. 
Brown, 11 Vet App 181 (1998) (standing for the proposition that 
where non-service symptoms cannot be separated from service 
connected symptoms, all of the symptoms are treated as service 
connected).  The evidence of record demonstrated that the Veteran 
was able to flex forward to 75 degrees in July 2006 and to 60 
degrees in March 2008; there were no findings of favorable 
ankylosis of the Veteran's entire thoracolumbar spine.  As such, 
the Board finds that an evaluation in excess of 20 percent for 
mechanical back pain is not warranted under the General Rating 
Formula.

In making this determination, the Board has also considered 
whether there was any additional functional loss not contemplated 
in the 20 percent evaluation for the Veteran's orthopedic 
manifestations of his service-connected mechanical back pain.  
See 38 C.F.R. §§ 4.40, 4.59 (2010); see also DeLuca v. Brown, 8 
Vet. App. 202, 205-206 (1995).  In July 2006, the VA examiner 
opined that was no additional limitation of motion after 
repetitive use due to pain, fatigue, weakness, or lack of 
endurance.  In March 2008, a VA examiner opined that repetitive 
motion increased the Veteran's pain, but did not result in 
additional limitation of motion.  Although the Veteran reported 
pain throughout each of the tested motions during both the July 
2006 and March 2008 VA examinations, such pain did not result in 
additional functional loss sufficient to support a rating in 
excess of 20 percent.  38 C.F.R. 
§ 4.71a, General Rating Formula, see also Note 5.  In order to 
support a rating in excess of 20 percent, the additional 
limitation functional loss must, at least, more nearly 
approximate the criteria for a 40 percent evaluation, which the 
Boards finds has not been demonstrated here.  38 C.F.R. §§ 
4.7, 4.71a, General Rating Formula.  

Although the evidence of record included diagnoses of 
degenerative disc disease, these diagnoses have not been 
associated with the Veteran's service-connected mechanical back 
pain.  As such, the Veteran's claim of entitlement to an 
increased rating does not implicate the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

With respect to neurologic manifestations, any associated 
objective neurological abnormalities, including, but not limited 
to, bowel or bladder impairment, are to be rated separately under 
an appropriate diagnostic code.  38 C.F.R. § 4.71a, General 
Rating Formula, Note (1).  The evidence of record demonstrated 
diagnoses of bowel and bladder dysfunction and bilateral lower 
extremity radiculopathy, including leg and/or foot weakness and 
numbness; however, the evidence of record demonstrated that these 
disorders were not related to his service-connected mechanical 
back pain.  Specifically, in July 2006, a VA examiner determined 
that the Veteran's neurological disorders were related to his 
nonservice-connected back disorders.  Consequently, the evidence 
of record did not demonstrate that the Veteran's service-
connected mechanical back pain was manifested by neurological 
disorders.  Thus, assigning separate evaluations for neurological 
manifestations is not warranted herein.  Id.

Generally, evaluating a disability using either the corresponding 
or analogous diagnostic codes contained in the Rating Schedule is 
sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, 
because the ratings are averages, it follows that an assigned 
rating may not completely account for each individual veteran's 
circumstance, but nevertheless would still be adequate to address 
the average impairment in earning capacity caused by disability.  
However, in exceptional cases where the rating is inadequate, it 
may be appropriate to assign an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2010).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate, a task 
performed either by the RO or the Board.  Id.; see Thun v. Peake, 
22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating 
[S]chedule will apply unless there are 'exceptional or unusual' 
factors which render application of the schedule impractical.").  
Therefore, initially, there must be a comparison between the 
level of severity and symptomatology of the Veteran's service-
connected disability with the established criteria found in the 
Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  
If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the Veteran's disability picture 
is contemplated by the Rating Schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  

The Board finds that the Veteran's disability picture is not so 
unusual or exceptional in nature as to render the already 
assigned rating inadequate.  The Veteran's service-connected 
mechanical back pain was evaluated as a disease or injury of the 
spine pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237, the 
criteria of which is found by the Board to specifically 
contemplate the level of occupational and social impairment 
caused by this disability.  Id.

The Veteran's mechanical back pain was manifested by pain; 
forward flexion from 0 degrees to between 60 and 75 degrees; 
extension from 0 to 20 degrees; left and right lateral flexion 
from 0 to 20 degrees; and left and right lateral rotation from 0 
degrees to between 15 and 20 degrees.  When comparing this 
disability picture with the symptoms contemplated by the Rating 
Schedule, the Board finds that the Veteran's experiences are 
congruent with the disability picture represented by a 20 percent 
disability rating.  Evaluations in excess of 20 percent are 
provided for certain manifestations of mechanical back pain, but 
the medical evidence demonstrates that those manifestations are 
not present in this case.  The criteria for a 20 percent rating 
reasonably describe the Veteran's disability level and 
symptomatology.  Consequently, the Board concludes that a 
schedular evaluation is adequate and that referral of the 
Veteran's case for extraschedular consideration is not required.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5237; see also VAOGCPREC 
6-96; 61 Fed. Reg. 66749 (1996).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance of 
the evidence is against an evaluation in excess of 20 percent 
throughout the pendency of the appeal, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990); 
see also Hart, 21 Vet. App. at 509-510.


ORDER

An evaluation in excess of 20 percent for mechanical back pain is 
denied.


REMAND

During the pendency of this appeal, the Veteran submitted 
evidence reasonably raising the issue of entitlement to TDIU.  
Consequently, the determination as to whether he is entitled to 
TDIU, including the effective date for that award, is part and 
parcel of the determination of the rating for mechanical back 
pain.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); see also 
VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  As such, the 
Veteran's claim of entitlement to TDIU is properly before the 
Board.

All issues "inextricably intertwined" with the issue certified 
for appeal, are to be identified and developed prior to appellate 
review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the 
issue of TDIU is "intertwined" with the issue of entitlement to 
an increased rating for mechanical back pain, and was not 
addressed by the RO, the issue is remanded to the RO in 
accordance with the holding in Harris for development.

Accordingly, the case is remanded for the following actions:

1.  The RO must provide notice and assistance 
to the Veteran with respect to the issue of 
entitlement to TDIU.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

2.  After completing the above action, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraph above, the 
claim of entitlement to TDIU must be 
adjudicated.  If the claim is denied, a 
supplemental statement of the case must be 
provided to the Veteran and his 
representative.  After the Veteran has had an 
adequate opportunity to respond, the appeal 
must be returned to the Board for appellate 
review.

No action is required by the Veteran until he receives further 
notice; however, the Veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


